DETAILED ACTION
Claims 1-7 are presented for examination, wherein claims 1 and 6 are currently amended plus claims 5-7 are withdrawn.
The prior 35 U.S.C. rejections of claims 1-4 over Stevens and Stevens as modified are withdrawn as a result of the amendment to claim 1, from which the other claims depend, and the March 22, 2022 arguments.
The prior 35 U.S.C. rejection of claims 1-4 over Yui as modified is withdrawn as a result of the amendment to claim 1, from which the other claims depend, and the March 22, 2022 arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 6, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (US 2015/0180024).
Regarding newly amended independent claim 1, Nose teaches a sodium battery (e.g. item 8) including an improved positive electrode (e.g. item 2) , a negative electrode (e.g. item 1) and an electrolyte layer (e.g. item 3) therebetween, said electrolyte layer may be composed of a solid electrolyte with sodium-ion conductivity (e.g. ¶¶ 0008, 123-126, and 145-146, and 154-155 plus e.g. Figure 4), a combination of said negative electrode and said solid electrolyte (hereinafter “battery component”) reading on “member for a power storage device,” said battery component comprising:
(1)	said electrolyte layer composed of said solid electrolyte with sodium-ion conductivity (e.g. supra), wherein said solid electrolyte may be e.g. beta-alumina solid electrolyte (e.g. ¶0154), reading on “a solid electrolyte made of a sodium ion-conductive oxide;” and,
(2)	said negative electrode may include a negative electrode active material layer (e.g. item 4) and a negative electrode current collector (e.g. item 5), wherein said negative electrode active material layer contains a negative electrode active material that is capable of releasing and taking up sodium ions, such as metals capable of alloying with sodium, such as at least one of Sn, Sb, and Pb; wherein said negative electrode active material layer may contain only said negative electrode active material; and, wherein said negative electrode is in direct contact with said electrolyte layer (e.g. ¶¶ 0123-126, 145, and 159 plus e.g. Figure 4), reading on “a negative electrode layer made of a metal or alloy capable of absorbing and releasing sodium and provided on the solid electrolyte,” 
wherein said negative electrode active material layer has a thickness that varies depending on the structure of the target sodium secondary battery, such as preferably within a range of 0.1 μm to 1,000 μm (e.g. ¶0129), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on the newly amended limitation “a thickness of the negative electrode layer is in a range of 0.05 µm to 3 µm.”
Regarding claim 2, Nose teaches the battery component of claim 1, wherein said negative electrode active material may be metals capable of alloying with sodium, such as at least one of Sn, Sb, and Pb (e.g. supra), reading on “the metal or alloy contains at least one element selected from the group consisting of Sn, Bi, Sb, and Pb.”
Regarding claim 3, Nose teaches the battery component of claim 1, wherein said negative electrode active material layer includes said negative electrode active material may be metals capable of alloying with sodium, such as at least one of Sn, Sb, and Pb, and further teaches said active material may be the only component within said negative electrode layer; and, said negative electrode active material layer is in direct contact with said electrolyte layer (e.g. supra), wherein, the process limitation “formed on” does not patentably distinguish the instant product invention, e.g. MPEP § 2113, reading on “the negative electrode layer is formed of a metal film or alloy film formed on the solid electrolyte.”
Regarding claim 4, Nose teaches the battery component of claim 1, wherein said solid electrolyte may be e.g. beta-alumina solid electrolyte (e.g. supra), reading on “the solid electrolyte is β-alumina, β”-alumina or NASICON crystals.”
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joshi et al (US 2013/183546); and,
Hu et al (US 2019/0088986).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723